DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5, 16-19, 21-25, and 27-28 are allowed.
Patentability seen in, although not limited to:
Independent Claim 1:
A method comprising: receiving a request by a hosting service center from a user device to join a session of a multiplayer interactive game already in progress and being executed by a game server to generate video; determining that the user device may join the session of the multiplayer interactive game based on a set of criteria that includes a latency connection of a communication channel associated with the user device, wherein the latency connection of the user device is on equal footing with latency connections for player devices of players already playing the game; instructing an inbound routing network to transfer control signals received from the user device to the game server hosting the multiplayer interactive game; and compressing the video associated with the multiplayer interactive game to be sent to the user device so that an average data rate of compressed video sent to the user device is below a peak data rate determined for the communication channel.


Independent Claim 17:
A non-transitory computer-readable medium storing a computer program for upgrading a data storage system, the computer-readable medium comprising: program instructions for receiving a request by a hosting service center from a user device to join a session of a multiplayer interactive game already in progress and being executed by a game server to generate video; program instructions for determining that the user device may join the session of the multiplayer interactive game based on a set of criteria that includes a latency connection of a communication channel associated with the user device, wherein the latency connection of the user device is on equal footing with latency connections for player devices of players already playing the game; program instructions for instructing an inbound routing network to transfer control signals received from the user device to the game server hosting the multiplayer interactive game; and program instructions for compressing the video associated with the multiplayer interactive game to be sent to the user device so that an average data rate of compressed video sent to the user device is below a peak data rate determined for the communication channel.

Independent Claim 23:  
A computer system comprising: a processor; and memory coupled to the processor and having stored therein instructions that, if executed by the computer system, cause the computer system to execute a method comprising: receiving a request by a hosting service center from a user device to join a session of a multiplayer 
The closest prior art of record does not teach or fairly suggest the claimed method, medium, and system in combination.  
In regards to Independent Claims 1, 17, and 23:  Mizrachi (US 2011/0263332) teaches a computer system comprising: a processor; and memory (non-transitory computer-readable medium storing a computer program for upgrading a data storage system) coupled to the processor and having stored therein instructions that, if executed by the computer system, cause the computer system to execute a method comprising: allowing a user to participate in or join a multiplayer interactive game provided/hosted/executed by a hosting service center (server) to generate video; instructing an inbound routing network to transfer control signals received from the user device to the game server hosting the multiplayer interactive game; and compression/encoding of video associated with the multiplayer interactive game. Sen 
Mizrachi or Sen, alone or in combination, fails to teach compressing the video associated with the multiplayer interactive game to be sent to the user device so that an average data rate of compressed video sent to the user device is below a peak data rate determined for the communication channel.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715